[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 2, 2005
                              No. 05-10241                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 04-80042-CR-DTKH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSEPH CASEY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                             (November 2, 2005)


Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Joseph Casey appeals his 120-month sentence imposed after he was
convicted following his plea of guilty to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). The only issue he raises concerns the effect of

United States v. Booker, 543 U.S.___, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), on

his sentence. As the government correctly concedes, there was non-constitutional

Booker error in this case, it was preserved, and the government cannot show it was

harmless. Accordingly, Casey is entitled to be resentenced.

      The sentence is VACATED, and the case is REMANDED with instructions

that Casey is to be resentenced in accord with the Booker decision.




                                          2